Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000483
                                                     01-AUG-2011
                                                     02:11 PM
                        SCAD-11-0000483 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                RICHARD K. GRIFFITH, Respondent.



                       ORIGINAL PROCEEDING

                 (ODC 06-089-8429, 07-170-8630)


                       ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          We have considered the Disciplinary Board’s Report and

Recommendation that Respondent Richard K. Griffith be suspended

from the practice of law in this jurisdiction for a period of one

month.

          Upon review of the record, including the stipulations
between the Petitioner Office of Disciplinary Counsel and
Respondent Griffith, it appears Respondent Griffith failed to
promptly refund unearned client funds, commingled his general
funds with client funds, misrepresented his handling of client
funds, and failed to maintain financial records of client trust
funds as required by the Hawai'i Rules of Professional Conduct
(HRPC) Rule 1.15(f) and(g).   It also appears that Respondent
Griffith did not respond in a timely manner to Petitioner’s
inquiries into the matter, in violation of his duties set forth
in HRPC Rule 8.4(d).   Respondent’s actions violated HRPC Rules

1.15(a)(1), (c), (d), (f)(3), (f)(4), (g)(1), (2), (8), and (9),

1.16(d), and 8.4(a), (c) and (d).     It further appears Respondent

Griffith’s health, his expressions of sincere remorse, and the

steps he has taken to change the circumstances that contributed

to the violations mitigate against harsher discipline. Therefore,

          IT IS HEREBY ORDERED that Respondent Griffith is
suspended from the practice of law in this jurisdiction for one
month, effective 30 days after the entry of this order, as
provided by the Rules of the Supreme Court of the State of
Hawai'i (RSCH) Rule 2.16(c).   Respondent is admonished to take
note that he may not resume the practice of law except by order
of the supreme court, as provided by RSCH Rule 2.17(b).
          IT IS FURTHER ORDERED that Respondent Griffith, in

addition to the requirements of RSCH Rules 2.16 and 2.17, as a

condition of reinstatement, is required to successfully complete

a Practicing Attorneys Liability Management Society (PALMS)

program or its equivalent and to reimburse Petitioner for all

costs ordered upon a timely submitted bill of costs and any

objections thereto.

          DATED: Honolulu, Hawai'i, August 1, 2011.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna





                                 2